Exhibit 10.9 AMENDED AND RESTATED CREDIT AGREEMENT among SPEEDWAY MOTORSPORTS, INC. and SPEEDWAY FUNDING, LLC, as Borrowers, CERTAIN SUBSIDIARIES FROM TIME TO TIME PARTY HERETO , as Guarantors, THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO , BANK OF AMERICA, N.A. , as Administrative Agent, Swingline Lender and Issuing Lender, WELLS FARGO BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and JPMORGAN CHASE BANK, N.A. , as Co-Syndication Agents, U.S. Bank, National Assocation , as Documentation Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED , WELLS FARGO SECURITIES, LLC , J.P. MORGAN SECURITIES LLC and SUNTRUST ROBINSON HUMPHREY, INC. , as Joint Lead Arrangers and Joint Bookrunners DATED AS OF DECEMBER 29, 2014 TABLE OF CONTENTS Page Section 1 DEFINITIONS 1 Definitions. 1 Computation of Time Periods. 27 Computation of Interest and Fee; Pro Forma Calculations; Accounting Terms; Retroactive Adjustments of Applicable Percentage. 27 Letter of Credit Amounts. 29 Times of Day. 29 Rates. 29 Section 2 CREDIT FACILITY 29 Credit Facilities. 29 Borrowings. 30 Repayment of Loans. 31 Letter of Credit Subfacility. 31 Swingline Loan Subfacility. 39 Incremental Loan Facilities. 40 Interest. 42 Evidence of Debt. 43 Section 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES 43 [Reserved]. 43 Extension and Conversion. 43 Prepayments. 44 Termination and Reduction of Commitments. 45 Fees. 45 Increased Costs. 47 Inability To Determine Interest Rate. 49 Illegality. 50 [Reserved]. 50 Taxes. 50 Funding Losses. 54 Pro Rata Treatment. 55 Sharing of Payments. 55 Payments Generally; Administrative Agent’s Clawback. 55 Payments Set Aside. 57 Mitigation Obligations; Replacement of Lenders. 57 Cash Collateral. 58 Defaulting Lenders. 59 Section 4 GUARANTY 61 The Guaranty. 62 Obligations Unconditional. 62 Reinstatement. 62 Certain Additional Waivers. 63 Remedies. 63 Guaranty of Payment; Continuing Guarantee. 63 Keepwell. 63 i Section 5 CONDITIONS 63 Closing Conditions. 63 Conditions to all Extensions of Credit. 65 Section 6 REPRESENTATIONS AND WARRANTIES 66 Financial Condition. 66 No Change. 67 Organization; Existence; Compliance with Laws and Agreements. 67 Power; Authorization; Enforceable Obligations. 68 No Legal Bar. 68 No Material Litigation. 68 No Default. 68 Ownership of Property; Liens. 69 Intellectual Property. 69 No Burdensome Restrictions. 69 Taxes. 69 ERISA. 69 Governmental Regulations, Etc. 70 Subsidiaries. 71 Purpose of Loans. 71 Environmental Matters. 71 Solvency. 72 No Untrue Statement. 72 Subordinated Indebtedness. 73 Pledge Agreement. 73 Sanctions and Anti-Corruption Laws. 73 Section 7 AFFIRMATIVE COVENANTS 73 Information Covenants. 73 Preservation of Existence and Franchises. 75 Books and Records. 75 Compliance with Law. 76 Payment of Taxes and Other Indebtedness. 76 Insurance. 76 Maintenance of Property. 76 Performance of Obligations. 76 Use of Proceeds. 77 Audits/Inspections. 77 Financial Covenants. 77 Additional Credit Parties. 78 Ownership of Subsidiaries. 78 Section 8 NEGATIVE COVENANTS 79 Indebtedness. 79 Liens. 80 Nature of Business. 80 Consolidation, Merger, Sale or Purchase of Assets, etc. 80 Advances, Investments, Loans, etc. 80 Restricted Payments. 81 Modifications of Other Agreements. 81 Transactions with Affiliates. 81 ii Fiscal Year. 81 Limitation on Restrictions on Dividends and Other Distributions, etc. 81 Issuance and Sale of Subsidiary Stock. 82 Sale Leasebacks. 82 Capital Expenditures. 82 No Further Negative Pledges. 82 Designated Senior Indebtedness. 82 Prepayments of Other Indebtedness. 82 Use of Proceeds. 83 Sanctions. 83 Anti-Corruption Laws. 83 Section 9 EVENTS OF DEFAULT 83 Events of Default. 83 Acceleration; Remedies. 85 Application of Funds. 86 Section 10 ADMINISTRATIVE AGENT 87 Appointment and Authority. 87 Rights as a Lender. 87 Exculpatory Provisions. 88 Reliance by Administrative Agent. 88 Delegation of Duties. 89 Resignation of Administrative Agent. 89 Non-Reliance on Administrative Agent and Other Lenders. 90 No Other Duties, Etc. 90 Administrative Agent May File Proofs of Claim. 90 Collateral and Guaranty Matters. 91 Section 11 MISCELLANEOUS 92 Notices. 92 Right of Set-Off. 93 Successors and Assigns. 93 No Waiver; Remedies Cumulative. 99 Payment of Expenses, etc. 99 Amendments, Waivers and Consents. Counterparts. Headings. Indemnification. Survival of Indemnification. Confidentiality. Governing Law; Submission to Jurisdiction; Venue. WAIVER OF RIGHT TO TRIAL BY JURY. Severability. Entirety. Survival of Representations and Warranties. Binding Effect; Termination. Joint and Several Liability. USA PATRIOT Act Notice. Advisory or Fiduciary Responsibility. Replacement of Lenders. Appointment of Borrower. Amendment and Restatement. iii SCHEDULES Schedule 1.1B Existing Letters of Credit Schedule 1.1C Investments Schedule 1.1D Liens Schedule 2.1 Schedule of Lenders and Commitments Schedule 2.2(a) Form of Notice of Borrowing Schedule 2.8(a)-1 Form of Revolving Note Schedule 2.8(a)-2 Form of Swingline Note Schedule 2.8(a)-3 Form of Term Loan A Note Schedule 2.8(a)-4 Form of Delayed Draw Term Note Schedule 3.2 Form of Notice of Extension/Conversion Schedule 3.3 Form of Notice of Loan Prepayment Schedule 5.1(g) Form of Legal Opinion Schedule 6.2(a) General Disclosure Schedule Schedule 6.4 Required Consents, Authorizations, Notices and Filings Schedule 6.6 Litigation Schedule 6.9 Intellectual Property Schedule 6.11 Taxes Schedule 6.14 Subsidiaries Schedule 6.16 Phase I Environmental Site Assessments Schedule 7.1(c) Form of Officer’s Compliance Certificate Schedule 7.12 Form of Joinder Agreement Schedule 8.1 Indebtedness Schedule 9.3 Form of Secured Party Designation Notice Schedule 11.1 Notice Information Schedule 11.3(b) Form of Assignment and Assumption iv AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “ Credit Agreement ”) is entered into as of December 29, 2014 among SPEEDWAY MOTORSPORTS, INC., a Delaware corporation (“ Speedway Motorsports ”), SPEEDWAY FUNDING, LLC, a Delaware limited liability company (“ Speedway Funding ”) (each a “ Borrower ”, and collectively the “ Borrowers ”), the Guarantors (as defined herein), the Lenders (as defined herein), and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the “ Administrative Agent ”). WHEREAS, the Borrowers are parties to that certain Amended and Restated Credit Agreement dated as of February 1, 2013 (as amended, supplemented or otherwise modified from time to time prior to the date hereof, the “ Existing Credit Agreement ”); and WHEREAS, the Borrowers desire to amend the Existing Credit Agreement as set forth herein and to restate the Existing Credit Agreement in its entirety. NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Section 1 DEFINITIONS 1.1Definitions. As used in this Credit Agreement, the following terms shall have the meanings specified below unless the context otherwise requires: “ 2011 Indenture ” means that certain Indenture dated as of February 3, 2011 among Speedway Motorsports, as issuer, the Guarantors and U.S. Bank, National Association as trustee, as the same may be modified, supplemented or amended from time to time. “ 2011 Senior Notes ” means the 6 ¾% senior notes due 2019 of Speedway Motorsports in the aggregate principal amount of $250,000,000 (after giving effect to the additional notes in the proposed amount of $100,000,000 issued on January 8, 2013) issued pursuant to the 2011 Indenture. “ Additional Credit Party ” means each Person that becomes a Guarantor after the Effective Date by execution of a Joinder Agreement. “ Additional Senior Debt ” means any unsecured indebtedness initially incurred by the Borrowers on or after the Effective Date. “ Additional Senior Debt Indenture ” means any indenture executed by the Borrowers on or after the Effective Date that governs the terms of any Additional Senior Debt. “ Additional Subordinated Debt ” means any Indebtedness of Speedway Motorsports and its consolidated Subsidiaries which by its terms is expressly subordinated in right of payment to the prior payment of the obligations of the Credit Parties under the Credit Documents on terms and conditions and evidenced by documentation satisfactory to the Administrative Agent. “ Additional Subordinated Debt Indenture ” means any indenture executed by Speedway Motorsports or any of its consolidated Subsidiaries on or after the Effective Date that governs the terms of any Additional Subordinated Debt. “ Administrative Agent ” means such term as defined in the introductory paragraph hereof. “ Administrative Agent’s Office ” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 2.1 , or such other address or account as the Administrative Agent may from time to time notify to the Borrowers and the Lenders. “ Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “ Affiliate ” means, with respect to any Person, any other Person (a) directly or indirectly controlling or controlled by or under direct or indirect common control with such Person or (b) directly or indirectly owning or holding five percent (5%) or more of the equity interest in such Person. For purposes of this definition, “control” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “ Agent Parties ” means such term as defined in Section 11.1(c)
